  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 1 of 12 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CISION LTD., MARK M. ANDERSON,                      )   CLASS ACTION
 PHILIP A. CANFIELD, MARK D. EIN, L.                 )
 DYSON DRYDEN, KEVIN AKEROYD,                        )
 STEPHEN P. MASTER, SUSAN VOBEJDA,                   )
 STUART YARBROUGH, DAVID                             )
 KRANTZ, PLATINUM EQUITY                             )
 ADVISORS, LLC, MJ23 UK ACQUISITION                  )
 LIMITED, and CASTLE MERGER                          )
 LIMITED,                                            )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 22, 2019 (the

“Proposed Transaction”), pursuant to which Cision Ltd. (“Cision” or the “Company”) will be

acquired by affiliates of Platinum Equity Advisors, LLC (“Platinum Equity”), a Delaware limited

liability company: MJ23 UK Acquisition Limited (“Parent”) and Castle Merger Limited (“Merger

Sub,” and together with Parent and Platinum Equity, “Platinum”).

       2.      On October 22, 2019, Cision’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Platinum.            Pursuant to the terms of the Merger Agreement, Cision’s
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 2 of 12 PageID #: 2



stockholders will receive $10.00 in cash for each share of Cision common stock they own.

       3.      On December 3, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

December 19, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Cision common stock.




                                                  2
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 3 of 12 PageID #: 3



       9.      Defendant Cision is a Cayman Islands corporation and a party to the Merger

Agreement. Cision’s common stock is traded on the New York Stock Exchange under the ticker

symbol “CISN.”

       10.     Defendant Mark M. Anderson is Chairman of the Board of the Company.

       11.     Defendant Philip A. Canfield is a director of the Company.

       12.     Defendant Mark D. Ein is Vice Chairman of the Board of the Company.

       13.     Defendant L. Dyson Dryden is a director of the Company.

       14.     Defendant Kevin Akeroyd is Chief Executive Officer and a director of the

Company.

       15.     Defendant Stephen P. Master is a director of the Company.

       16.     Defendant Susan Vobejda is a director of the Company.

       17.     Defendant Stuart Yarbrough is a director of the Company.

       18.     Defendant David Krantz is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Platinum Equity is a Delaware limited liability company.

       21.     Defendant Parent is a private company limited by shares incorporated in England

and Wales, an affiliate of Platinum Equity, and a party to the Merger Agreement.

       22.     Defendant Merger Sub is a Cayman Islands exempted company, a wholly-owned

subsidiary of Parent, an affiliate of Platinum Equity, and a party to the Merger Agreement.

                              CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Cision (the “Class”). Excluded from the Class are defendants herein and any




                                                  3
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 4 of 12 PageID #: 4



person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        24.     This action is properly maintainable as a class action.

        25.     The Class is so numerous that joinder of all members is impracticable. As of

October 18, 2019, there were approximately 148,478,535 shares of Cision common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 5 of 12 PageID #: 5



                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       30.    Cision is a leading global provider of earned media software and services to public

relations and marketing communications professionals.

       31.    The Company’s software allows users to identify key influencers, craft and

distribute strategic content, and measure meaningful impact.

       32.    The Company has over 4,800 employees with offices in twenty-two countries.

       33.    On October 22, 2019, Cision’s Board caused the Company to enter into the Merger

Agreement.

       34.    Pursuant to the terms of the Merger Agreement, Cision’s stockholders will receive

$10.00 in cash for each share of Cision common stock they own.

       35.    According to the press release announcing the Proposed Transaction:

       Cision Ltd. (NYSE: CISN), a leading global provider of software and services to
       public relations and marketing communications professionals, today announced
       that it has entered into a definitive agreement to be acquired by an affiliate of
       Platinum Equity in an all cash transaction valued at approximately $2.74 billion.

       Under the terms of the agreement, which has been unanimously approved by the
       members of Cision Ltd.’s board of directors, an affiliate of Platinum Equity will
       acquire all of the outstanding ordinary shares of Cision Ltd. for $10.00 per share in
       cash. The purchase price represents a 34% premium over Cision Ltd.’s 60-day
       volume-weighted average price ended on October 21, 2019.

       A special meeting of Cision Ltd.’s shareholders will be held as soon as practicable
       following the filing of a definitive proxy statement with the U.S. Securities and
       Exchange Commission (“SEC”) and subsequent mailing to its shareholders. Certain
       affiliates of GTCR, collectively holding approximately 34% of the outstanding
       shares of Cision Ltd., have entered into a voting agreement committing them to,
       among other things, vote in favor of adopting the acquisition agreement. The
       proposed transaction is expected to close in the first quarter of 2020 and is subject
       to approval by Cision Ltd.’s shareholders, along with the satisfaction of customary
       closing conditions and antitrust regulatory approvals, as necessary. Upon
       completion of the acquisition, Cision Ltd. will become wholly owned by an affiliate
       of Platinum Equity. . . .



                                                5
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 6 of 12 PageID #: 6




       Financing & Advisors

       Equity financing will be provided by investment funds managed, advised or
       sponsored by Platinum Equity. Platinum Equity has secured committed debt
       financing for the transaction from Bank of America Merrill Lynch.

       Rothschild & Co is serving as lead financial advisor to Cision and its Board of
       Directors. Centerview Partners LLC and Deutsche Bank Securities Inc. are also
       acting as financial advisors to Cision. Kirkland & Ellis LLP is acting as legal
       counsel to Cision, and Gibson, Dunn & Crutcher LLP is acting as M&A legal
       counsel and Willkie Farr & Gallagher LLP is acting as financing legal counsel to
       Platinum Equity.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       36.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       37.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       38.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       39.     The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate Adjusted EBITDA; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       40.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       41.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction,

Rothschild & Co. (“Rothschild”) and Centerview Partners LLC (“Centerview”).




                                                 6
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 7 of 12 PageID #: 7



       42.     With respect to Rothschild’s Selected Public Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Rothschild in the analysis.

       43.     With respect to Rothschild’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the estimated unlevered, after-tax free cash flows that the Company was

forecasted to generate from the three months ended December 31, 2019 through the end of fiscal

year 2026 and all underlying line items; (ii) the terminal value of the Company; (iii) the individual

inputs and assumptions underlying the discount rates of 8.0% to 9.0% and the range of growth

rates in perpetuity of 1.5% to 2.5%; (iv) the Company’s net debt; (v) the value of the tax benefits;

and (vi) the number of fully diluted outstanding ordinary shares of the Company.

       44.     With respect to Rothschild’s analysis of target prices for Cision’s ordinary shares,

the Proxy Statement fails to disclose: (i) the individual price targets observed by Rothschild in the

analysis; and (ii) the sources thereof.

       45.     With respect to Rothschild’s analysis of premiums paid, the Proxy Statement fails

to disclose: (i) the transactions observed by Rothschild in the analysis; and (ii) the premiums paid

in the transactions.

       46.     With respect to Centerview’s Selected Public Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Centerview in the analysis.

       47.     With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 8.0% to 9.0% and the perpetuity growth rates ranging from 2.0% to 2.5%; (ii) the forecasted

unlevered free cash flows of Cision during the period beginning the fourth quarter of 2019 and




                                                 7
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 8 of 12 PageID #: 8



ending on December 31, 2026 and all underlying line items; (iii) the terminal value of Cision; (iv)

the value of Cision’s future tax benefits; (v) Cision’s net debt; and (vi) the number of fully-diluted

outstanding shares of Cision ordinary shares.

        48.     With respect to Centerview’s Analyst Price Target Analysis, the Proxy Statement

fails to disclose: (i) the individual price targets observed by Centerview in the analysis; and (ii) the

sources thereof.

        49.     With respect to Centerview’s Premiums Paid Analysis, the Proxy Statement fails

to disclose: (i) the transactions observed by Centerview in the analysis; and (ii) the premiums paid

in the transactions.

        50.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        51.     Third, the Proxy Statement omits material information regarding the Company’s

additional financial advisor, Deutsche Bank Securities Inc. (“Deutsche Bank”).

        52.     The Proxy Statement fails to disclose the timing and nature of the past services

Deutsche Bank provided to the parties to the Merger Agreement and their affiliates.

        53.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Cision Board of Directors;

(iii) Reasons for the Merger; (iv) Opinions of the Company’s Financial Advisors; and (v) Certain

Unaudited Prospective Information.

        54.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                   8
  Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 9 of 12 PageID #: 9



                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Cision

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Cision is liable as the issuer of

these statements.

       57.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       58.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       59.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       60.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       61.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                  9
 Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 10 of 12 PageID #: 10



       62.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Platinum

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants and Platinum acted as controlling persons of Cision

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Cision and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       65.     Each of the Individual Defendants and Platinum was provided with or had

unlimited access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       66.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.     The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.




                                                 10
 Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 11 of 12 PageID #: 11



       67.     By virtue of the foregoing, the Individual Defendants and Platinum violated Section

20(a) of the 1934 Act.

       68.     As set forth above, the Individual Defendants and Platinum had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                11
Case 1:19-cv-02229-UNA Document 1 Filed 12/05/19 Page 12 of 12 PageID #: 12



                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 5, 2019                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                    Wilmington, DE 19801
Richard A. Maniskas                             Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                12
